Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                   Nos. 19-CV-266, 19-CV-670, 19-CV-1242

     CLAUDIA A. BARBER, JESSE P. GOODE, AND CARYN HINES, APPELLANTS,

                                       V.

 D.C. COMMISSION ON SELECTION AND TENURE OF ADMINISTRATIVE LAW JUDGES,
                               APPELLEE.

                       Appeals from the Superior Court
                         of the District of Columbia
                  (CAP-6576-16, CAP-7291-17, CAP-5382-16)

    (Hon. Neal E. Kravitz, Heidi M. Pasichow, Kelly A. Higashi, Trial Judges)

(Argued March 9, 2021                              Decided September 23, 2021)

      David A. Branch for appellant Barber.

     Stephen C. Leckar, with whom Evan Lisull was on the brief, for appellants
Goode and Hines.

       Stacy L. Anderson, Senior Assistant Attorney General, with whom Karl A.
Racine, Attorney General for the District of Columbia, Loren L. Alikhan, Solicitor
General, Caroline S. Van Zile, Principal Deputy Solicitor General, and Carl J.
Schifferle, Deputy Solicitor General, were on the brief, for appellee.
                                          2

      Before GLICKMAN and THOMPSON, * Associate Judges, and GREENE, Senior
Judge, Superior Court of the District of Columbia. **


      GLICKMAN, Associate Judge:          In the District of Columbia, decisions

concerning the appointment, reappointment, removal, and discipline of

Administrative Law Judges (“ALJs”) in the Office of Administrative Hearings

(“OAH”) are entrusted to the Commission on Selection and Tenure of

Administrative Law Judges (“COST”). 1 Appellants in these consolidated cases are

former ALJs who challenge determinations by the Superior Court that it could not

review COST’s decisions to remove Appellant Barber and not to reappoint

Appellants Goode and Hines. For the following reasons, we affirm the Superior

Court rulings.




      *
         Judge Thompson was an Associate Judge of the court at the time of
argument. Although Judge Thompson’s term ended on September 4, 2021, she
continues to serve as an Associate Judge until her successor is confirmed. See D.C.
Code § 11-1502 (2012 Repl.) (“Subject to mandatory retirement at age 74 and to the
provisions of subchapters II and III of this chapter, a judge of a District of Columbia
court appointed on or after the date of enactment of the District of Columbia Court
Reorganization Act of 1970 shall serve for a term of fifteen years, and upon
completion of such term, such judge shall continue to serve until the judge’s
successor is appointed and qualifies.”).
      **
           Sitting by designation pursuant to D.C. Code § 11-707(a) (2012 Repl.).
      1
        D.C. Code § 2-1831.06(b) (2016 Repl.) (“COST shall have final authority
to appoint, reappoint, discipline, and remove Administrative Law Judges.”).
                                           3

                                    I. Background



                       A. Removing and Reappointing ALJs



      COST is a public body that was created by the Office of Administrative

Hearings Establishment Act of 2001 (“Establishment Act”). 2 It consists of three

voting members and two nonvoting (“ex officio”) members. 3 The voting members

serve staggered three-year terms and are eligible for reappointment. 4 COST’s

mission is to “ensure the recruitment and retention of a well-qualified, efficient, and

effective corps” of ALJs. 5 ALJs are responsible for the “fair, impartial, effective,

and efficient disposition” of the broad range of disputes “to which they are

assigned.” 6




      2
          Id. § 2-1831.06(a).
      3
          Id. § 2-1831.07(a).
      4
          Id. § 2-1831.07(c)-(d).
      5
          Id. § 2-1831.06(a).
      6
          Id. § 2-1831.08(a); see also id. § 2-1831.03.
                                             4

       ALJs serve set terms: initially for two years, then for six or ten years at a time. 7

An ALJ who seeks reappointment for a new term must file a statement with COST

requesting reappointment at least six months before the previous appointment

expires. 8     The Chief ALJ then prepares for COST a record of the ALJ’s

“performance with regard to that judge’s efficiency, efficacy, and quality of

performance over the period of his or her appointment.” 9 The record includes copies

of the ALJ’s performance evaluations, prior decisions, and a recommendation from

the Chief ALJ “with a statement of reasons, as to whether the ALJ should be

reappointed.” 10 The voting members of COST “shall give significant weight” to the

Chief ALJ’s recommendation, “unless it is determined that the recommendation is

not founded on substantial evidence.” 11 COST regulations provide that it “shall

reappoint” an ALJ if it finds that the ALJ “has satisfactorily performed the

responsibilities of his or her office and is likely to continue to do so.” 12 COST must




       7
            Id. § 2-1831.08(c).
       8
            Id. § 2-1831.10(b); see also 6-B D.C.M.R. § 3705.1 (2021).
       9
            D.C. Code § 2-1831.10(b); see also 6-B D.C.M.R. § 3705.4.
       10
             Id.
       11
             D.C. Code § 2-1831.10(b); see also 6-B D.C.M.R. § 3705.21.
       12
             6-B D.C.M.R. § 3705.21.
                                         5

issue a written statement of reasons for every decision to reappoint or not reappoint

an ALJ. 13



      ALJs are subject to removal “only for cause.” 14 COST may determine

whether a formal proceeding to remove an ALJ should be instituted pursuant to “a

proposal of the Chief [ALJ], or upon receiving information giving it reason to

believe that there may be cause” for removal. 15 Before instituting the formal

proceeding, COST must “serve the [ALJ] with notice of the investigation and offer

the [ALJ] an opportunity to meet” with COST members. 16 The formal proceeding

itself consists of a hearing conducted in accordance with D.C. Code § 2-509 (2016

Repl.) “and any other applicable law.” 17 A quorum of two COST voting members 18




      13
           Id. § 3705.22.
      14
           D.C. Code § 2-1831.10(d); see also D.C. Code § 1-609.08 (2016 Repl.).
      15
           6-B D.C.M.R. § 3730.1.
      16
           6-B D.C.M.R. § 3730.6. D.C. Code § 2-1831.10(d) provides more
generally that an ALJ facing removal has the “right to notice and a hearing.”
      17
           6-B D.C.M.R. § 3735.8.
      18
        § 2-1831.07 (b) (“A majority of COST’s voting members shall constitute a
quorum”). Because there are three voting members, two are required to form a
quorum.
                                          6

must be present to preside over the hearing, 19 in which the ALJ “shall be given every

reasonable opportunity to defend himself or herself against the charges . . . including

the introduction of evidence and . . . cross-examination of witnesses.” 20 Following

the hearing, COST is directed to issue its written findings of facts and conclusions

of law within ninety days. 21



      The Establishment Act states that “COST shall have final authority to appoint,

reappoint, discipline, and remove Administrative Law Judges,” 22 and does not

provide for judicial review of those decisions. The implementing regulations state

that any non-reappointment or removal decision “shall be reviewable only to the

same extent as a decision of the District of Columbia Commission on Judicial

Disabilities and Tenure giving an evaluation of ‘Unqualified.’” 23 An “unqualified”

evaluation by the Disabilities and Tenure Commission means that a judge has been

deemed “unfit for further judicial service.” 24 A judge may seek review of this


      19
           6-B D.C.M.R. § 3735.7.
      20
           6-B D.C.M.R. § 3735.14.
      21
           6-B D.C.M.R. § 3736.
      22
           D.C. Code § 2-1831.06(b).
      23
           6-B D.C.M.R. §§ 3705.24, 3737.3.
      24
           28 D.C.M.R. § 2031 (c).
                                         7

determination only by filing a notice of appeal with the Chief Justice of the United

States Supreme Court. 25



       In October 2017, the Office of Open Government (“OOG”) issued a report

disclosing “troubling gaps between [the] terms” of COST’s voting members dating

back to 2003. 26 The report noted “evidence, based upon review of records of COST

meetings, that official actions were taken when members of the COST may have

been improperly held over, and therefore improperly seated.” 27



      Three voting members of COST identified as holdover appointees in the OOG

report were involved in that status in appellants’ cases. These were Commissioners

Williams, Onek, and Cooper.



      On December 16, 2013, Superior Court Chief Judge Morin selected Associate

Judge Yvonne Williams to replace his previous appointee as a voting member of

COST. Judge Williams’s appointment letter stated that her term would expire on



      25
           D.C. Code § 11-1529(a) (2012 Repl.).

       Board of Ethics and Government Accountability, Office of Open
      26

Government Complaint Report #OOG-0003 at 15 (Oct. 30, 2017).
      27
           Id.
                                        8

December 16, 2016, despite the fact that the previous appointee’s term would have

ended, in accordance with the statute, on April 30, 2015. 28 Judge Williams was not

reappointed to the COST on May 1, 2015 or on December 17, 2016. Instead, Chief

Judge Morin eventually issued a reappointment order on August 1, 2017, effective

nunc pro tunc to December 16, 2016. Judge Williams continued to actively serve

on COST in the interval between April 30, 2015, and August 1, 2017.



      The Council appointed Joseph Onek as a voting member of COST on June 3,

2014. By statute, his term ended on April 30, 2017. 29 However, Commissioner

Onek held over in his COST position for approximately five months until he was

reappointed by the Council on September 22, 2017.



      The Mayor appointed James Cooper as a COST voting member on November

1, 2013. His term ended on April 30, 2016, 30 but he continued to serve as a voting

member until March 15, 2017 (when Robert Hawkins replaced him).


      28
          D.C. Code § 2-1831.07(d) provided that the Superior Court appointee’s
terms would be from May 1, 2012, to April 30, 2015, and then from May 1, 2015,
to April 30, 2018.
      29
        Id. The terms for the Council’s appointee were from May 1, 2014, to April
30, 2017, and then from May 1, 2017, to April 30, 2020.
      30
         Id. The terms for the Mayor’s appointee were from May 1, 2013, to April
30, 2016, and then from May 1, 2016, to April 30, 2019.
                                          9

                               B. Appellant Barber



      Claudia Barber served as an ALJ from 2005 to 2016. In late 2015, she began

to consider running for a Fifth Circuit judgeship in Anne Arundel County, Maryland.

Section V.U. of the OAH’s Code of Ethics (“Section V.U.”) requires ALJs to “resign

from judicial office when the[y] become[] a candidate either in a party primary or a

general election.” Violating this provision is grounds for removal. 31



      Ms. Barber asked ALJ James Harmon, who chaired OAH’s ethics committee,

for his opinion as to whether she could become a candidate for the Maryland

judgeship without resigning as an ALJ or facing removal. ALJ Harmon advised her

that she would have to resign her position if the election involved a party primary or

a partisan general election. Ms. Barber solicited COST’s opinion on the same

question. Judge Williams responded that COST “was not the appropriate forum to

consider this issue,” and recommended that Ms. Barber contact the Board of Ethics

and Government Accountability (“BEGA”).           The general counsel for BEGA

eventually told Ms. Barber that his organization could not “opine on whether running

for judicial office would comport with any OAH rules that apply to ALJs.”




      31
           6-B D.C.M.R. § 3729.1(a).
                                         10

Following this exchange, Ms. Barber emailed Judge Williams asking for

“reassurance from [COST] . . . that I would not be forced to resign under Section

V.U. of our ethics code.” She did not receive a reply. 32



      In January 2016, Ms. Barber filed her certificate of candidacy for the

Maryland judgeship, without resigning from OAH. Two weeks later, Chief ALJ

Eugene Adams received a formal complaint that Ms. Barber had violated Section

V.U. by entering a partisan political election. After asking Ms. Barber for an

explanation, 33 Chief ALJ Adams placed her on paid administrative leave and

requested her resignation. Ms. Barber refused to resign, and Chief ALJ Adams

recommended her removal to COST.




      32
         Ms. Barber also made inquiries to the Maryland State Ethics Commission
and the Maryland State Board of Elections regarding whether the judicial election
would be considered “partisan.” The director of the Ethics Commission replied that
the Commission had not issued any opinion on this topic and that it was not within
the Commission’s jurisdiction. According to Barber (in her testimony during the
COST removal hearing), a Board of Elections official told her, over the phone, that
she would not need to provide her party affiliation when filing her certificate of
candidacy. She acknowledged that the official did not actually tell her the judicial
election was non-partisan.
      33
          Ms. Barber told Chief ALJ Adams that she had had “this issue fully vetted
by [BEGA] long ago, at the direction of” Judge Williams, that “BEGA cleared [her]
on this issue,” and that the “Maryland State Board of Elections confirmed for [her]
as well that [her] Certificate of Candidacy is not partisan.”
                                         11

      On May 17, 2016, COST notified Ms. Barber that a formal removal

proceeding had been instituted against her. After a hearing, at which Ms. Barber

testified, COST found that she had participated in a party primary, in contravention

of Section V.U.’s prohibition, and removed her from her position as an ALJ,

effective immediately. At the time this decision was made, two of the three COST

voting members — Judge Williams and Commissioner Cooper — were serving in

that capacity beyond the end of their statutory terms. 34 However, in the proceedings

before COST, Ms. Barber did not object to their participation or raise any issue about

their status as voting members of COST.



                                C. Appellant Goode



      Jesse P. Goode served as an ALJ from 2005 to 2017. He sought reappointment

for an additional term in early 2016. While compiling the required performance

record for submission to COST, Chief ALJ Adams received several negative reports

concerning Mr. Goode’s interactions with OAH staff, colleagues, and management




      34
          Appellee does not contend that Chief Judge Morin’s nunc pro tunc order
retroactively cured Judge Williams’s appointment defect, nor that her term did not
in fact end on April 30, 2015.
                                          12

that came to light after his reappointment request was made public. 35 In light of

these reports, Chief ALJ Adams advised COST that he could not recommend Mr.

Goode’s reappointment.



      On July 19, 2017, COST held a meeting to consider Mr. Goode’s

reappointment. Two days before the meeting, COST received a letter from the

Chairman of the D.C. Council, Phil Mendelson.                The letter advised that

Commissioner Onek’s term as a voting member of COST had expired and that it was

expected that the Council would reappoint him in October. This meant, the letter

stated, that Commissioner Onek was currently a “holdover, which is to say the seat

is technically vacant until the Council acts.” Commissioner Onek participated in the

July 19 meeting, along with Judge Williams and the third voting member,

Commissioner Hawkins. Both Judge Williams and Commissioner Onek were past

the end of their terms at this time. Commissioner Onek briefly acknowledged the

potential implications of his presence given that he had not yet been formally

reappointed to his second term, but ultimately brushed the issue aside. 36 Mr. Goode,


      35
         When an ALJ submits a statement of intent to seek reappointment, COST
publicizes a notice of the statement in the District of Columbia Register, and solicits
the views of “litigants, attorneys, and members of the public on whether the [ALJ]
should be reappointed.” 6-B D.C.M.R. §§ 3705.7–3705.9.
      36
          Commissioner Onek stated, with respect to the expiration of his term “Well,
just for the record, that — all of that has to be resolved. I felt that I should be here
                                        13

who attended the meeting with counsel, did not object to Commissioner Onek’s or

Judge Williams’s presence. Two days after the meeting, Mr. Goode’s counsel sent

a letter to COST noting that Commissioner Onek’s appointment to COST had

expired. The letter requested that COST “defer any [ALJ] reappointment decisions

until Mr. Onek or his replacement is reconfirmed.” The letter did not mention Judge

Williams. COST made no decision on Mr. Goode’s reappointment at this time.



      As previously mentioned, Judge Williams and Commissioner Onek were

reappointed to COST on August 1 and September 22, 2017, respectively. Thereafter,

on September 29, 2017, COST sent Mr. Goode a letter informing him that it accepted

Chief ALJ Adams’s recommendation that Mr. Goode not be reappointed as an ALJ.

The letter stated that COST’s decision was final, and reviewable only to the extent

provided for in 6-B D.C.M.R. § 3705.24.



                               D. Appellant Hines



      Caryn Hines served as an ALJ from 2008 to 2016. She sought reappointment

for an additional term in late 2015.      On April 13, 2016, Chief ALJ Adams


and participate . . . Furthermore, the chairman has indicated that I will be
reappointed, so — at some point . . . I am in a somewhat awkward position, but I am
here, and I decided to ask a question and — whatever.”
                                         14

recommended that COST not reappoint Ms. Hines, primarily because of her

perceived inefficiency in resolving rental housing and unemployment insurance

cases.



         On June 21, 2016, COST met with Ms. Hines and her counsel to consider her

request to be reappointed. The participating voting members of COST at this

meeting were Judge Williams, Commissioner Cooper, and Commissioner Onek.

Both Judge Williams and Commissioner Cooper were holding over beyond their

terms of office. Ms. Hines did not object to their holdover participation. The COST

members questioned Ms. Hines and her counsel on her lack of productivity. Ms.

Hines denied that her performance was unsatisfactory compared to that of other

ALJs.



         Later that same day, COST gave Ms. Hines written notice that she would not

be reappointed as an ALJ. The notice stated that COST’s decision was “final.”

Unlike the letter Mr. Goode received, Ms. Hines’s notice did not mention any

possibility of review.
                                           15

     E. Efforts to Obtain Judicial Review of the COST Removal and Non-
                           Reappointment Decisions


      Ms. Barber and Ms. Hines initially filed petitions in this court for review of

COST’s removal and non-reappointment decisions in their cases. We dismissed the

petitions, holding that we did not have jurisdiction to consider their claims directly. 37

In doing so, we expressed no view as to whether judicial review of the decisions was

otherwise available. 38



      All three appellants subsequently sought review of COST’s decisions in

Superior Court. Their suits alleged that these decisions should be reversed because

they were tainted by several procedural errors, including (1) COST’s failure to meet

with Ms. Barber before the commencement of the formal removal proceeding, (2)

COST’s failure to mention appeal rights in its final order removing Ms. Barber, (3)

COST’s denial of Ms. Barber’s request to call expert witnesses during her removal

hearing, (4) COST’s rejection of Mr. Goode’s request to interview and cross-

examine individuals who contributed to Chief ALJ Adams’s negative




      37
         Hines v. District of Columbia Comm’n on Selection and Tenure of Admin.
L. Judges, 183 A.3d 1283, 1284 (D.C. 2018).
      38
           Id. at 1284 n.1.
                                         16

recommendation, and (5) purported ex parte communications between Chief ALJ

Adams, counsel for OAH, and COST.



      Ms. Barber and Mr. Goode also challenged COST’s composition in Superior

Court. Ms. Barber argued that Judge Williams’s term had lapsed, and Mr. Goode

contended that both Judge Williams and Commissioner Onek were seated

unlawfully when COST considered his reappointment request in July 2017.



      In Ms. Barber’s case, Associate Judge Kravitz concluded the Superior Court

had no jurisdiction to review COST’s removal order because there was clear and

convincing evidence of the Council’s intent to preclude judicial review. Judge

Kravitz reasoned that the Council’s vesting of “final authority” in COST to remove

ALJs 39 “plainly suggests that the D.C. Council intended to commit the removal of

ALJs entirely to COST’s discretion.” Reinforcing this conclusion, Judge Kravitz

noted, is the fact that excepted service employees — a statutory category of

government employees that specifically includes ALJs — are expressly denied the

right to appeal their terminations. 40 On essentially the same jurisdictional grounds,



      39
           D.C. Code § 2-1831.06(b).
      40
        See D.C. Code §§ 1-609.05 (2016 Repl.) (stating an excepted service
employee “does not have any right to appeal [their] termination”); 1-609.08(15)
(ALJs are deemed to be excepted service employees); § 2-1831.08(b) (“An
                                         17

Associate Judges Pasichow and Higashi dismissed Mr. Goode’s and Ms. Hines’s

appeals of COST’s decisions not to reappoint them. 41



      The three former ALJs timely appealed the Superior Court’s rulings. We

consolidated their appeals.



                                   II. Discussion



      This court has not heretofore decided whether an ALJ may obtain judicial

review of a removal or reappointment decision by COST pursuant to D.C. Code §




Administrative Law Judge shall be appointed to the Excepted Service as a statutory
officeholder pursuant to § 1-609.08 . . . .”).
      41
          Judge Kravitz recognized that his conclusion on jurisdiction disposed of
Ms. Barber’s appeal without consideration of the merits of her claims. Nevertheless,
in “an effort to be complete,” he found that (1) COST did not err in determining that
Ms. Barber had violated Section V.U, because she did become a candidate in the
2016 Democratic and Republican party primaries for the Maryland judgeship, and
(2) COST did not violate Ms. Barber’s due process rights by failing to meet with her
before the commencement of the formal removal proceedings, not mentioning
appeal rights in its removal order, or allegedly engaging in ex parte communications
with Chief ALJ Adams. Judge Kravitz further determined that “the de facto officer
doctrine likely preserves COST’s decision even if Judge Williams’ participation was
pursuant to what was in reality an expired appointment.”

     Judges Pasichow and Higashi refrained from addressing the merits of Mr.
Goode’s and Ms. Hines’s appeals.
                                            18

2-1831.06(b).    The question is one of law, primarily a matter of statutory

interpretation. Our review is de novo. 42



     A. Reviewability of COST Decisions under D.C. Code § 2-1831.06(b)



      Administrative agency action in the District is presumptively subject to

judicial review, 43 but this presumption can be “rebutted by clear and convincing

evidence of a contrary legislative intent.” 44 Appellants dispute the existence of such

evidence of a legislative intent to bar judicial review of COST decisions. They argue

that the provision of the Establishment Act vesting “final authority” in COST over

the “appointment, reappointment, removal, and discipline” of ALJs means only that,

once COST has spoken, “an ALJ has cleared all administrative steps necessary to

seek [judicial] review.”



      42
        Washington Tchrs.’ Union, Loc. #6 v. District of Columbia Pub. Schs., 960
A.2d 1123, 1132 (D.C. 2008).
      43
        Nunnally v. District of Columbia Metro. Police Dep’t, 80 A.3d 1004, 1008
(D.C. 2013).
      44
          Coleman v. District of Columbia, 80 A.3d 1028, 1031 (D.C. 2013). “[T]he
requirement of ‘clear and convincing evidence’ to rebut the presumption in favor of
judicial review is not to be applied ‘in the strict evidentiary sense,’ and is met
‘whenever the congressional intent to preclude judicial review is fairly discernible
in the statutory scheme.’” Id. at 1031 n.3 (citing Block v. Cmty. Nutrition Inst., 467
U.S. 340, 350-51 (1984)).
                                         19

      Appellee rejects this reading of the statute and argues that the plain language

of D.C. Code § 2-1831.06(b) gives COST complete and unreviewable discretion

over the reappointment and removal of ALJs. Appellee contends that by using the

words “final authority,” the Council could not have meant that COST’s decision was

merely the start of a process for review of such decisions in other venues.



      For the following reasons, we agree with appellee that clear and convincing

evidence overcomes the presumption of reviewability and shows that the Council

unquestionably intended to foreclose judicial (or other) review of tenure decisions

committed to COST by the Establishment Act.



      First and foremost is the plain language of the statute. 45 Section 2-1831.06(b)

provides that “COST shall have final authority to appoint, reappoint, discipline, and

remove Administrative Law Judges.” Among all District of Columbia statutes, the

Establishment Act is almost unique in explicitly vesting “final authority” in a

decision-making body. 46 In common and legal parlance, the word “final” is usually



      45
          Lucas v. United States, 240 A.3d 328, 335 (D.C. 2020) (“Questions
of statutory interpretation begin with the plain language of the statute, and we
construe words according to their ordinary meaning.”).
      46
         As far as we are aware, only one other District statute pairs the adjective
“final” with the term “authority” — D.C. Code § 2-1602(b) (2016 Repl.), which
provides that the courts retain “final authority” to appoint private attorneys for
                                            20

understood to mean “not to be changed or reconsidered; unalterable,” 47 while the

word “authority” denotes the “power to . . . command, determine, or judge.” 48 On

their face, the words “final authority” do not merely suggest, they mean that COST’s

exercise of its power over ALJs is not subject to judicial or other revision.



       Second, other courts have interpreted statutes vesting “final authority” to

make a decision in a particular entity as excluding judicial review of that decision.

For example, the National Labor Relations Act provides that the general counsel of

the National Labor Relations Board “shall have final authority . . . in respect of the

investigation of charges[,] . . . issuance of complaints . . . and . . . prosecution of such

complaints before the Board.” 49 “In a long and unbroken series of decisions by the

Supreme Court and the Courts of Appeal, this provision . . . ha[s] been interpreted



indigent defendants. This court has not had occasion to interpret that language in a
reported case.
       47
          Final, THE AMERICAN HERITAGE DICTIONARY (5th ed. 2020); see also
Final, BLACK’S LAW DICTIONARY (11th ed. 2019) (“not requiring any further
judicial action . . . concluded”); Final, MERRIAM-WEBSTER.COM (“not to be altered
or undone”).
       48
         Authority, THE AMERICAN HERITAGE DICTIONARY (5th ed. 2020); see also
Authority, BLACK’S LAW DICTIONARY (11th ed. 2019) (“The official right or
permission to act”); Authority, MERRIAM-WEBSTER.COM (“power to influence or
command”).
       49
            29 U.S.C. § 153(d) (emphasis added).
                                         21

to preclude judicial review . . . .” 50 As the Supreme Court put it in NLRB v. Sears,

Roebuck & Co., “Congress has delegated to the Office of General Counsel . . . the

unreviewable authority to determine whether a complaint shall be filed.” 51 State

courts interpreting analogous provisions of their own laws containing the term “final

authority” have reached similar conclusions. 52 Appellants cite no case in which an

express statutory delegation of “final authority” to make a determination has been

construed to permit judicial review of that determination.



      Third, construing the COST’s “final authority” over ALJ tenure decisions

otherwise, i.e., as implicitly permitting judicial review, would conflict with the




      50
          Becker v. NLRB, 678 F. Supp. 406, 408 (E.D.N.Y. 1987) (citing Vaca v.
Sipes, 386 U.S. 171, 182 (1967)); see, e.g., NLRB v. United Food and Com. Workers
Union, Local 23, AFL-CIO, 484 U.S. 112, 127–29 (1987); Bova v. Pipefitters &
Plumbers Local 60, AFL-CIO, 554 F.2d 226, 228 (5th Cir. 1977)); United Elec.
Contractors Ass'n v. Ordman, 366 F.2d 776, 776 (2d Cir. 1966); Dunn v. Retail
Clerks Int'l Ass’n, AFL-CIO, 307 F.2d 285, 288 (6th Cir. 1962).
      51
           421 U.S. 132, 138 (1975).
      52
         See, e.g., United Farmworkers of America, AFL-CIO v. Arizona Agric.
Emp’t Rels. Bd., 672 P.2d 1327, 1331 (Ariz. Ct. App. 1983) (“[T]he legislature
intended that . . . general counsel’s discretion to either file or refuse to file a
complaint is absolute and not judicially reviewable. The language of the statute that
general counsel is the ‘final authority’ clearly mandates that result.”) (emphasis
added).
                                          22

Council’s explicit decision in §2-1831.08(b) of the Establishment Act 53 to place

ALJs in the category of excepted service employees who, under the Comprehensive

Merit Personnel Act, “do not have any right to appeal their termination.” 54

Appellants attempt to minimize the importance of § 2-1831.08(b) by pointing out

that District law places ALJs within a special sub-category of excepted service

employees, known as “Statutory Officeholders,” 55 who (unlike regular excepted

service employees) are removable only for cause. 56 But additional job protections

are not necessarily synonymous with the availability of judicial review. United

States v. Fausto,57 in which the Supreme Court ruled that a petitioner who was a

“nonpreference member of the excepted service” did not have a statutory right to




      53
          See George v. Dade, 769 A.2d 760, 764 (D.C. 2001) (“Where two or more
statutes relate to the same subject area, we construe them together. See Harman v.
United States, 718 A.2d 114, 117 (D.C. 1998). ‘If statutes conflict, our task is to
reconcile them if possible.’ Id. (referencing Gonzalez v. United States, 498 A.2d
1172, 1174 (D.C. 1985)) (‘[W]e have a duty to make every effort to reconcile
allegedly conflicting statutes and to give effect to the language and intent of both.’)
(citation and internal quotation omitted).”).
      54
           D.C. Code § 1-609.05.
      55
           D.C. Code § 1-609.08.
      56
           Id.
      57
           484 U.S. 439 (1988).
                                           23

judicial review, 58 refutes that position. In fact, the Court concluded in Fausto that

this aspect of the statutory scheme militated against the petitioner:



              Although Congress extended . . . [procedural job]
              protections to nonpreference members of the excepted
              service, it denied them the right to seek either
              administrative or judicial review of the agency’s final
              action. . . . . The comprehensive nature of the [statute], the
              attention that it gives throughout to the rights of
              nonpreference excepted service employees, and the fact
              that it does not include them in provisions for
              administrative and judicial review . . . combine to establish
              a congressional judgment that those employees should not
              be able to demand judicial review . . . . 59


      A similar analysis supports the same conclusion here. Judicial oversight of

COST’s tenure decisions is not essential to fulfilling the goals of the Establishment

Act. The legislative history of the Act reveals that COST was “developed in

response to concerns by Councilmembers” who opposed investing the Chief ALJ

alone with the power to appoint, remove, reappoint, and discipline ALJs. 60

Accordingly, the Council created a deliberative, multi-member body to make these



      58
           Id. at 441 n.1, 444–46.
      59
           Id. at 446–48.
      60
           Report on Bill 14-208, the “Office of Administrative Hearings
Establishment Act of 2001,” before the Committee on the Judiciary, Council of the
District of Columbia, at 9 (Sept. 25, 2001).
                                          24

determinations and equipped it with the tools necessary to comprehensively evaluate

the capabilities of current and future ALJs. The Establishment Act instructs COST’s

voting members to consider a lengthy record for each ALJ seeking reappointment,

which must contain (1) information on the ALJ’s “efficiency, efficacy, and quality

of performance,” (2) at least one year of decisions authored by the ALJ, (3) “data on

how the [ALJ] has met applicable objective performance standards,” (4) the

recommendation of the Chief ALJ, and (5) “any other information requested” by

COST or its members. 61 The care that the Council took to ensure COST’s voting

members would be well-informed of all facts relevant to an ALJ’s tenure suggests

that it envisioned COST as the decisive arbitrator on this topic. And the fact that the

Council specifically provided ALJs with greater job protections than other excepted

service employees, while simultaneously deciding not to exempt them from the

general bar on appealing termination, speaks to a deliberate legislative judgment that

they should be prevented from seeking review. 62




      61
           D.C. Code § 2-1831.10(b).
      62
           See Fausto, 484 U.S. at 455 (“The CSRA established a comprehensive
system for reviewing personnel action taken against federal employees. Its
deliberate exclusion of employees in respondent’s service category from the
provisions establishing administrative and judicial review for personnel action of the
sort at issue here prevents respondent from seeking review.”).
                                         25

      Fourth, that the Establishment Act means to preclude judicial review of COST

tenure decisions involving ALJs in general is confirmed by the fact that the Act does

contain one explicit exception — it grants a special, limited right of appeal to the

Chief ALJ (who is, like all ALJs, in the excepted service). 63 This exception would

have been unnecessary if judicial review were otherwise available. Obviously, the

Council knew perfectly well how to make judicial review available for rank-and-file

ALJs despite their excepted service status — it simply chose not to do so. 64




      63
           See D.C. Code § 2-1831.04(d) (“At the conclusion of his or her term or a
period of service of at least 2 years, the Chief Administrative Law Judge shall have
the right to assume a position as a full-time or part-time Administrative Law Judge
for a full 6-year term; provided, that he or she shall have no such right if he or she
was removed from office for cause, or if the Mayor makes a written finding within
60 days of the effective date of the Chief Administrative Law Judge’s resignation or
the end of the Chief Administrative Law Judge’s term, whichever is earlier, that
cause for removal existed at or before the conclusion of his or her period of service.
Such a finding is subject to a right of appeal.” (Emphasis added.)); § 1-609.08(15)
(providing that the Chief ALJ “shall be deemed to be in the Excepted Service”).
      64
         We are mindful of the provision in the regulations that any non-
reappointment or removal decision “shall be reviewable only to the same extent as
a decision of the District of Columbia Commission on Judicial Disabilities and
Tenure giving an evaluation of ‘Unqualified.’” 6-B D.C.M.R. §§ 3705.24, 3737.3.
The validity and feasibility of this regulation, which implies that an aggrieved ALJ
could petition the Chief Justice of the United States to review his or her removal or
non-reappointment, are surely doubtful. But whatever we may think of this
provision, it certainly does not support judicial review of COST decisions in the
Superior Court or this court. Rather, the provision recognizes that such review is
not an option.
                                          26

       Appellants contend that only an express prohibition against judicial review

can clearly and convincingly overcome the presumption in favor of judicial review

of agency action. But our case law has rejected that position and acknowledged that

legislation can implicitly preclude review. 65 Where, as here, the statute’s plain

language, its underlying purpose, and the general statutory scheme all point towards

the exclusion of judicial review, the absence of an express prohibition of it is not

dispositive. 66



                  B. Possible Exceptions to Statutory Bar on Judicial Review



       Appellants propose there exist two alternative routes for obtaining judicial

review of their tenure decisions even if the Establishment Act does generally

preclude such review. First, they argue that our decision in Martin v. District of

Columbia Courts established a narrow path to judicial review in comparable



       65
           See Tucci v. District of Columbia, 956 A.2d 684, 690 (D.C. 2008);
Washington Tchrs.’ Union, Loc. #6 v. District of Columbia Pub. Schs., 960 A.2d
1123, 1132 (D.C. 2008); Martin v. District of Columbia Cts., 753 A.2d 987, 992
(D.C. 2000); People’s Couns. of the District of Columbia v. Pub. Serv. Comm’n of
the District of Columbia., 474 A.2d 1274, 1279 (D.C. 1984) (Ferren, J., concurring).
       66
          See Coleman, 80 A.3d at 1031 n.3; see also 73A C.J.S. Public
Administrative Law and Procedure § 385 (“[S]tatutory silence is not determinative,
each statute must be carefully examined to discover the intent to restrict judicial
review of administrative action.”).
                                        27

circumstances when the aggrieved party claims the agency failed to follow its own

rules. Second, they contend that the COST decisions are subject to review (and,

indeed, vacatur) because the statutorily fixed terms of some of the COST voting

members had expired. We address each of these arguments in turn.



                                     1. Martin



      In Martin, a D.C. Courts employee sought review in Superior Court of an

adverse employment decision by the Courts’ Executive Officer. Mr. Martin claimed

his firing contravened the D.C. Courts’ Comprehensive Personnel Policies (“CPP”)

governing removal of court employees because the CPP required the Executive

Officer to recuse himself due to his alleged prior involvement in the matter from

which the termination arose. 67 The trial court dismissed Mr. Martin’s petition for

review on the ground that court personnel were “not entitled to judicial review of

adverse employment decisions” under the District of Columbia Courts

Reorganization Act of 1970 (the Reorganization Act). 68




      67
           753 A.2d at 990.
      68
           Id.
                                             28

      We reversed. The issue on appeal was whether, and if so to what extent, the

presumption of judicial reviewability was rebutted by clear and convincing evidence

of a contrary legislative intent. 69 We found that there was such evidence, but that it

only went so far. We recognized that, in “marked contrast” to the appellate rights

afforded other government employees by the Comprehensive Merit Personnel Act

(CMPA), neither the Reorganization Act nor the CPP granted court employees a

right to judicial review of removal and other adverse employment decisions. 70

Instead, we explained,


                 Congress authorized the Joint Committee [on Judicial
                 Administration] to establish separate regulations
                 governing the removal of nonjudicial court employees,
                 without requiring those regulations to provide for judicial
                 review. Further, Congress authorized the Executive
                 Officer of the D.C. Courts to remove employees such as
                 Martin subject only to the regulations established by the
                 Joint Committee and purely discretionary oversight of the
                 appropriate Chief Judge. 71


This constituted “the requisite clear and convincing evidence . . . of an implicit

legislative intent to preclude judicial review — or, more precisely, to authorize the


      69
           Id. at 991.
      70
         Id. at 993 (“Congress intentionally excluded nonjudicial court employees
such as Martin from coverage by the CMPA, which permits judicial review of
adverse employment decisions.”).
      71
           Id.
                                          29

Joint Committee to preclude such review in the regulations it adopted [the CPP] —

of removal decisions made in accordance with those regulations.” 72



      However, we said, “that is as far as the permissible inference may go in this

case, which is not far enough to foreclose judicial review of Martin’s claim” that his

removal was not in accordance with the CPP. 73 “We discern[ed] no congressional

intent to foreclose judicial review of a claim that the D.C. Courts violated the

procedures for removal which the Joint Committee promulgated at Congress’s

direction.” 74 Rather, we reasoned, “[t]hat the CPP provisions constitute mandatory

regulations issued under the authority of [the Reorganization Act] implies that the

procedural limitations in the CPP on the power of the D.C. courts to take adverse

actions are enforceable through judicial review if necessary, at least absent the

clearest expression of Congressional intent to the contrary.” 75



      Martin did not announce a general principle that judicial review of an

otherwise unreviewable agency decision is available whenever the claim is that the


      72
           Id. at 993–94 (emphasis added).
      73
           Id. at 994.
      74
           Id.
      75
           Id. at 994–95.
                                         30

agency failed to follow its own regulations. The availability of judicial review in

such circumstances always turns on a case-by-case assessment of whether there is

clear and convincing evidence that the legislature intended to entirely preclude

judicial review or not.



      Although we found such evidence lacking in Martin, we have not found it

lacking here. Appellants in this case are not in the same position as Mr. Martin. The

statutes we construe here more explicitly foreclose judicial review, by affirmatively

stating that COST “shall have final authority to appoint, reappoint, discipline, and

remove” ALJs and that ALJs are excepted service employees who “do not have any

right to appeal their termination.” The fact that appellants have based their claims

on alleged procedural missteps does not alter our conclusion. As Judge Pasichow

said below, “[f]or the Court to exercise jurisdiction simply because an . . . employee

mentions issues with the procedures that led to [removal or] the decision not to

reappoint . . . would thwart the clear intent of the Council to preclude judicial

review.” Accordingly, we reject appellants’ argument that Martin provides a basis

for review in this case.
                                          31

                          2. The Holdover Voting Members



      Appellants’ final argument for judicial review is based on defects in COST’s

composition. Appellants maintain that because certain voting members of COST

lacked authority to act outside of their fixed term appointments, its decisions must

now be vacated. 76



      Preliminarily, we think appellant Goode’s situation with respect to this

argument is materially different from that of his co-appellants. By the time COST

rendered its decision not to reappoint Mr. Goode, Judge Williams and Commissioner

Onek had been validly reappointed as voting members, and Commissioner Cooper

had been replaced by Commissioner Hawkins. Mr. Goode therefore does not have

a viable claim that COST was illegally constituted when it made the decision not to

reappoint him. 77



      76
          Appellants do not dispute the validity of Judge Williams and Commissioner
Onek’s belated reappointments to COST on August 1, 2017 and September 22, 2017.
Appellants’ focus is on the periods between the end of their initial terms and the start
of their reappointments (and on the period in which Commissioner Cooper continued
to serve as a voting member after his term expired).
      77
         It is worth adding that Mr. Goode, through his counsel, requested that
COST defer its decision in his case until Commissioner Onek’s reappointment was
confirmed. That is exactly what COST did. Mr. Goode cannot complain that he got
what he asked for.
                                          32

      Unlike Mr. Goode, appellants Barber and Hines have demonstrated that

voting members whose terms had expired did participate inappropriately in COST’s

decisions to remove or not reappoint them. Judge Williams and Commissioner

Cooper were not authorized to vote on the retention of Ms. Barber and Ms. Hines

because their terms of appointment to COST had expired when those votes took

place (and Judge Williams had not yet been appointed to a new term). Judicial

review generally is available to restrain an agency from acting outside its lawful

authority if it is unlawfully constituted. 78 But that proposition is qualified by what

has come to be known as the de facto officer doctrine.




      78
            See District of Columbia v. 17M Assocs., LLC, 98 A.3d 954, 959 (D.C.
2014) (“‘[The purported exercise of jurisdiction beyond that conferred upon the
agency by the legislature is ultra vires and a nullity.’”) (quoting District Intown
Props., Ltd. v. District of Columbia Dep't of Consumer & Regul. Affs., 680 A.2d
1373, 1379 (D.C. 1996)); Lyng v. Payne, 476 U.S. 926, 937 (1986) (“[A]n agency’s
power is no greater than that delegated to it by Congress”); Savage v. District of
Columbia, 54 A.2d 562, 565 (D.C. 1947) (noting that agencies “are creatures of
statute, possessing no inherent powers”); State v. Windom, 155 N.W. 629, 631
(Minn. 1915) (“When the term of office is fixed by statute, and there is no provision
. . . for holding over, the term is definite, and a vacancy exists upon the termination
of the period. This is settled [law] . . . in accordance with authority elsewhere”); Fay
v. MacFarland, 32 App. D.C. 295, 299 (D.C. Cir. 1908) (noting that administrative
agencies “are creatures of statute. They possess no implied powers. Their authority
to act must be gathered from the express terms of the law granting it.”).
                                           33

       The de facto officer doctrine is an ancient one, dating back to medieval

times. 79 It “confers validity upon acts performed under the color of official title even

though it is later discovered that the legality of the actor’s appointment or election

to office is deficient.” 80 The doctrine has pragmatic roots, as it is grounded in “the

fear of the chaos that would result from multiple and repetitious suits challenging

every action taken by every official whose claim to office could be open to question,

and seeks to protect the public by insuring the orderly functioning of the government

despite technical defects in title to office.” 81 With this policy in mind, the Supreme

Court held in Nguyen v. United States 82 that the doctrine’s applicability hinges on

the nature of the flaw in an officer’s appointment. Where the “defect of statutory

authority” is “merely technical,” the Court explained, an officer’s acts are usually




      79
          SW Gen., Inc. v. NLRB, 796 F.3d 67, 81 (D.C. Cir. 2015) (noting that “[t]he
first reported case to discuss the concept of de facto authority was The Abbe of
Fountaine, 9 Hen. VI, at 32(3) (1431)”) (internal citation omitted).
      80
           Ryder v. United States, 515 U.S. 177, 180 (1995).
      81
          Id. (quoting 63A Am. Jur. 2d, Public Officers and Employees § 578, 1080–
1081 (1984) (footnote omitted)); see also Cardoza v. Baird, 30 App. D.C. 86, 91
(D.C. 1907) (“Where an office exists under the law, it matters not how the
appointment of the incumbent is made, so far as the validity of his acts are concerned.
It is enough that he is clothed with the insignia of the office, and exercises its powers
and functions.”) (internal citation and quotation marks omitted).
      82
           539 U.S. 69 (2003).
                                          34

“found . . . to be valid de facto.” 83 Where, however, the challenged act is not one

“which could have been taken if properly pursued” but rather “one which could

never have been taken at all,” the de facto officer doctrine has no effect. 84



      Although we do not have the benefit of recent precedent from our court on

this subject, cases from other courts finding that the de facto officer doctrine covers

individuals who hold over beyond the end of their fixed statutory terms are legion.

Similar to the present cases, these authorities all concern appointments that — for

one reason or another — endured longer than the law permitted. In almost every

instance the de facto officer doctrine was deemed applicable. 85


      83
           Id. at 77.
      84
           Id. at 79.
      85
          See, e.g., Heyward v. Long, 183 S.E. 145, 151 (S.C. 1935) (“[O]ne who
holds over after the expiration of his legal term, where no provision is made by law
for his holding over, is commonly regarded as a de facto officer.”); Walberg v. State,
243 N.W.2d 190, 198 (Wis. 1976) (arrest warrant was valid despite being issued by
court commissioner after his term expired); Case v. Liquor Control Comm., 23
N.W.2d 109, 113 (Mich. 1946) (“We have found much authority to the effect that
officers holding over after their term has expired or their authority vacated still are
de facto officers, and their acts as such are legal. The decisions are uniform in
permitting old boards to continue acting until actually displaced.”) (collecting
cases); Lathon v. Cumberland Cty., 646 S.E.2d 565, 569 (N.C. Ct. App. 2007)
(properly appointed industrial commissioners were de facto officers even if “they
were unable to continue serving after their terms expired”); D'Amato v. S.D. Warren
Co., 832 A.2d 794, 803 (Me. 2003) (applying de facto officer doctrine to validate
the decision of hearing officer entered ten days after her term expired); Vill. of
Canaseraga v. Green, 88 N.Y.S. 539, 542 (Co. Ct. 1903) (holdover water
                                           35

      Appellants have given us no strong reason to deviate from this well-settled

principle here. They have not alleged that COST “could never have” made the

decisions not to reappoint or to remove them, 86 and they acknowledge that COST’s



commissioner was a de facto officer “although his term of office had expired”);
Equal Emp. Opportunity Comm’n v. Sears, Roebuck & Co., 504 F. Supp. 241, 262
(N.D. Ill. 1980) (de facto officer doctrine covered agency commissioner who acted
after his term had expired and outside the statutory holdover period); Gillson v.
Heffernan, 192 A.2d 577, 581–83 (N.J. 1963) (applying de facto officer doctrine to
holdover appointees of a planning board); Baker v. State, 833 A.2d 1070 (Md. Ct.
App. 2003) (“The de facto officer doctrine has been applied to validate . . .
[decisions] taken by a judge that were made after the expiration of the judicial term
of the judge taking it, to a judge sitting beyond the term in which elected, [and] to a
judge continuing to sit past retirement age.”) (citing Brown v. Lunt, 37 Me. 423, 432
(Me. 1854) (justice of the peace “holding over the time limited by his commission”
was a de facto officer)); Ridout v. State, 30 S.W.2d 255, 259 (Tenn. 1930) (official
acts of a judge sitting beyond his elected term are valid de facto); and Sylvia Lake
Co. v. N. Ore Co., 151 N.E. 158, 159 (N.Y. Ct. App. 1926)).

        The sole case appellants cite for the proposition that the de facto officer
doctrine is not always applied in holdover situations was based on far more
egregious facts; it involved a nine-member city planning board on which five
individuals had served for almost four years beyond the expiration of their terms,
along with one other who was never eligible for appointment in the first place. See
City of Hoboken v. City of Jersey City, 789 A.2d 668, 677 (N.J. Super. Ct. Law Div.
2001) (reasoning that “[t]he indifference to, indeed outright contempt for the
statutory requirements . . . shown by the appointing authority of Jersey City, as it
relates to the composition of the Planning Board, cannot find judicial countenance
through a mechanical application of the de facto officer doctrine.”).
      86
          Nguyen, 593 U.S. at 79; cf. Ryder v. United States, 515 U.S. at 179 (de
facto officer doctrine did not apply where petitioner made a “timely challenge to the
constitutional validity” of the officer’s appointment); Wrenn v. District of Columbia,
808 F.3d 81, 83–84 (D.C. Cir. 2015) (de facto officer doctrine did not apply to order
issued by visiting district court judge in a case that was outside of the judge’s limited
designation).
                                          36

voting members were initially appointed by the correct authorities, i.e., the Mayor,

the Council, and the Chief Judge of Superior Court.



       It certainly is not ideal that Judge Williams and Commissioner Cooper

continued to serve as voting members on COST after their statutory terms had ended.

Nevertheless, the weight of prevailing authority firmly establishes that this fact alone

is not enough to justify a judicial override, let alone judicial review that would

otherwise be precluded. 87 To the contrary, this is exactly the kind of technical flaw

in an otherwise acceptable appointment that the de facto officer doctrine is meant to

cover. 88




       87
            See Iowa Farm Bureau Fed’n v. Envtl. Prot. Comm’n, 850 N.W.2d 403,
430 (Iowa 2014) (“To err is human, and errors in the process of government that are
. . . technical in nature should not require government action predicated on that error
to be undone.”); see also Grooms v. LaVale Zoning Bd., 340 A.2d 385, 391 (Md. Ct.
App. 1975) (“[T]he Court of Appeals has recognized that an elected or appointed
officer may remain in office at the expiration of his term and is entitled to exercise
the powers of the office until his successor qualifies, whether or not the statute
creating the office so provides.”) (collecting cases).
       88
          See Acevedo v. Cook Cnty. Sheriff’s Merit Bd., 129 N.E.3d 658, 668–69
(Ill. App. Ct. 2019) (“[A]ll of the appointment defects alleged in the first amended
complaint relate only to the technical requirements of appointments — length of
terms and timing of appointment approval. . . . Accordingly, it appears to us that the
appointments in this case fall within the technical defect category as defined by the
Nguyen court.”).
                                              37

       We do not mean to disagree with the D.C. Circuit, which “has rejected the

traditional version of the de facto officer doctrine” in favor of a slightly modified

version. 89 The D.C. Circuit has held that the de facto officer doctrine is inapplicable

when two conditions are met: “First, the plaintiff must bring his action at or around

the time the challenged action is taken. Second, the plaintiff must show that the

agency or department involved has had reasonable notice under all the circumstances

of the claimed defect in the official’s title to office.” 90 To satisfy this second

requirement, the plaintiff must show that the agency had actual knowledge of the

defect. 91



       Even assuming appellants could show their challenges met the first condition,

which is debatable, 92 they did not show that the second condition — COST’s actual

knowledge of the defects — was met. So far as the record indicates, COST was not



       89
             SW Gen., Inc., 796 F.3d at 81.
       90
             Andrade v. Lauer, 729 F.2d 1475, 1499 (D.C. Cir. 1984).
       91
          SW Gen., Inc., 796 F.3d at 81 (“To meet this requirement, the agency ...
[must] actually know[ ] of the claimed defect. . . . the notice requirement is satisfied
if the agency learns of the defect from any source, not only the petitioner.”) (internal
citation and quotation marks admitted).
       92
           Unlike in SW Gen., appellants Barber and Hines did not raise the
appointment defects in the proceedings before COST. It appears they did not raise
the issue until September 2018 at the earliest.
                                       38

aware of the holdover problem in connection with Judge Williams and

Commissioner Cooper until OOG issued its report in October 2017 (by which time

Judge Williams had been reappointed and Commissioner Cooper had been

replaced).



      We therefore conclude that appellants’ challenges to COST’s composition

does not entitle them to judicial review of its removal and non-reappointment

decisions.



                                III. Conclusion



      In sum, we hold that COST’s decisions concerning the appointment, removal,

discipline, and reappointment of ALJs under § 2-1831.06(b) are not subject to

judicial review. Appellants have not shown that they are exempt from this rule.

Accordingly, we affirm the judgments of the Superior Court.